UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1492



In Re: LINDA L. KING,

                                                             Debtor.



LINDA L. KING,

                                              Plaintiff - Appellant,

          versus


IRVING EVANS; GARNET EVANS,

                                            Defendants - Appellees,

          and


ELLEN W. COSBY,

                                                            Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
01-33, CA-01-34, BK-00-2078-5-JS)


Submitted:   September 20, 2001        Decided:   September 25, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Linda L. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Linda L. King appeals from the district court’s orders dis-

missing her appeal from the bankruptcy court’s order for failure to

comply with Fed. R. Bankr. P. 8009(a), and denying her motion for

reconsideration.   We have reviewed the record and the district

court’s orders and find no reversible error and no abuse of discre-

tion.   See Fed. R. Bankr. P. 8001(a); In re Serra Builders, Inc.,

970 F.2d 1309, 1311 (4th Cir. 1992).   Accordingly, we affirm on the

reasoning of the district court. King v. Evans, Nos. CA-01-33; CA-

01-34; BK-00-2078-5-JS (D. Md. Mar. 16, 2001 & Mar. 26, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



                                   2